—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), entered September 26, 1997, upon a jury verdict in favor of defendant, dismissing the complaint, unanimously affirmed, without costs.
The trial court properly excluded plaintiffs photographs, offered to show water damages to plaintiffs premises resulting from specific incidents, on the ground that plaintiffs witnesses were unable to state when the photographs were taken (see, Melendez v New York City Tr. Auth., 196 AD2d 460). While it was error to exclude plaintiffs expert’s testimony absent a pre*288trial request by defendant for the identity of the expert (see, Collins v Greater N. Y. Sav. Bank, 194 AD2d 514), the error was harmless since the issue of monetary damages, as to which the expert would have testified, was rendered academic by the jury’s finding that defendant did not violate the lease by failing to provide heat, hot water and air conditioning. We have considered plaintiffs remaining points and find them to be without merit.
Concur — Lerner, P. J., Milonas, Rosenberger, Nardelli and Williams, JJ.